DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/29/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2004/0245591 hereinafter refer as “Wang”).
Regarding claim 1, Wang discloses a light emitting device (101, see Fig. 1A, Para. 0024) for illuminating a surgical target, said light emitting device comprising: a base (conduction board 112, see Fig. 1A, Para. 0024); a conductive layer (116, see Fig. 1A, Para. 0024), wherein at least a portion of the conductive layer is coupled atop the base; an insulating layer (114, see Fig. 1A, Para. 0024), wherein at least a first portion of the insulating layer is coupled atop the conductive layer (e.g. 1162/1164, see Fig. 1A, Para. 0026) and a second portion of the insulating layer is coupled atop the base (112, see Fig. 1A); and a light emitter (110, see Figs. 1A and 1B, Para. 0027) coupled atop the conductive layer (see Fig. 1A), wherein a first portion of the light emitter electrically contacts a first portion of the conductive layer (e.g. 1162, see Fig. 1A) and a second portion of the light emitter electrically contacts a second portion of the conductive layer (1164, see Fig. 1A), wherein the base (112), the conductive layer (116), and the insulating layer (114) define one or more holes (hole penetrating through the conductive layer 116, the insulation layer 114, and the conduction board 112, see Fig. 1C, Para. 0028) extending through the base, the conductive layer, and the insulating layer (see Fig. 1C), wherein the one or more holes (120) define: (i) a first passageway through the base, the first portion of the conductive layer, and the insulating layer, and (ii) a second passageway through the base, the second portion of the conductive layer, and the insulating layer (see Para. 0028); a first conductor element (passage 120 electrically couples the second portion 1164 of the conductive layer 116 with the second portion 1124 of the conduction board 112. As shown in FIGS. 1A to 1D, see Fig. 1C, Para. 0028) extending entirely through the first passageway and being electrically coupled to the first portion of the conductive layer; and a second conductor (passage 120 electrically couples the second portion 1164 of the conductive layer 116 with the second portion 1124 of the conduction board 112, see Fig. 1A, Para. 0028) element extending entirely through the second passageway and being electrically coupled to the second portion of the conductive layer.
Regarding the preamble recitation in with respect to the manner in which a light emitting device is intended to be employed (“for illuminating a surgical target”) holds no patentable weight since it does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 2, Wang further discloses the first conductor (120, see Figs. 1A and 1C, Para. 0032-0034) element is electrically coupled with the first portion of the light emitter via the first portion of the conducting layer (e.g. 1162, see Fig. 1A), and wherein the second conductor element (120) is electrically coupled with the second portion of the light emitter via the second portion of the conducting layer (1164, see Fig. 1A).

Regarding claim 5, Wang further discloses electrical contact between the first conductor element and the first portion of the conductive layer (e.g. 1162, see Fig. 1A) is through a first conductive, lateral edge of the first portion of the conductive layer, and wherein electrical contact between the second conductor element and the second portion of the conductive layer (1164, see Fig. 1A) is through a second conductive, lateral edge of the second portion of the conductive layer (see Fig. 1C).  

Regarding claim 6, Wang further discloses electrical contact between (i) the first conductor element and the first portion of the conductive layer, and (ii) the second conductor element and the second portion of the conductive layer is through a conductive medium (e.g. connection layer 118, see Fig. 1C, Para. 0026-0029).  

Regarding claim 7, Wang further discloses the conductive medium is solder (e.g. solder 610A, Para. 0042). 

Regarding claim 24, Wang further discloses the first portion of the light emitter in contact with the first portion of the conductive layer is electrically isolated from the second portion of the light emitter in contact with the second portion of the conductive layer (see Fig. 1A).  

Regarding claim 25, Wang further discloses each of the first conductor element (120) and the second conductor element (120) comprises one conductors selected from a group of conductors consisting of: a wire, a pin, a filament, a fiber, a conductive track, a conductive pad, a conductive substrate, a foil, and a laminate (see Para. 0028).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 4, Wang further discloses the one or more holes through the insulating layer expose (i) a first conductive surface of the first portion of the conductive layer and (ii) a second conductive surface of the second portion of the conductive layer, wherein electrical contact between the first conductor element and the first portion of the conductive layer is through the first conductive surface, and wherein electrical contact between the second conductor element and the second portion of the conductive layer is through the second conductive surface (see Para. 0028).  
Wang is silent with respect to the one or more holes through the insulating layer are larger in size than the one or more holes through the first portion of the conductive layer and the one or more holes through the second portion of the conductive layer.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s hole size for the insulating layer to be larger in size than the one or more holes through the first and second portions of the conductive layer thereby the passage 120 can pass through insulating layer easily, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by Wang.
Regarding claim 26, Wang further discloses the base comprises one or more materials that are thermally conductive (metal board having material selected from a group consisting of copper, aluminum, see Para. 0024).
However, Wang fails to disclose or fairly suggest electrically non-conductive.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s base material to include a non-conductive portion in order to avoid undesired electrical connection while providing heat conduction, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 8-10, 12-15, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Grey et al. (US 8,317,693 hereinafter refer as “Grey”).
Regarding claims 8 and 9, Wang discloses a light emitting system (see Fig. 1A, Para. 0024) for illuminating a surgical target, said light emitting system comprising: and a light emitting device (101, see Fig. 1A, Para. 0024) the light emitting device comprising: a base (conduction board 112, see Fig. 1A, Para. 0024); a conductive layer (116, see Fig. 1A, Para. 0024), wherein at least a portion of the conductive layer is coupled atop the base; 4an insulating layer (114, see Fig. 1A, Para. 0024), wherein at least a first portion of the insulating layer is coupled atop the conductive layer and a second portion of the insulating layer is coupled atop the base (see Fig. 1C); and light emitter (110, see Figs. 1A and 1B, Para. 0027) coupled atop the conductive layer (see Fig. 1A), wherein a first portion of the light emitter electrically contacts a first portion of the conductive layer (e.g. 1162, see Fig. 1A) and a second portion of the light emitter electrically contacts a second portion of the conductive layer (1164, see Fig. 1A), wherein the base (112), the conductive layer (116), and the insulating layer (114) define one or more holes (hole penetrating through the conductive layer 116, the insulation layer 114, and the conduction board 112, see Fig. 1C, Para. 0028) extending through the base, the conductive layer, and the insulating layer (see Fig. 1C), wherein the one or more holes (120) define: (i) a first passageway through the base, the first portion of the conductive layer, and the insulating layer, and (ii) a second passageway through the base, the second portion of the conductive layer, and the insulating layer (see Para. 0028); a first conductor element (passage 120 electrically couples the second portion 1164 of the conductive layer 116 with the second portion 1124 of the conduction board 112. As shown in FIGS. 1A to 1D, see Fig. 1C, Para. 0028) extending entirely through the first passageway and being electrically coupled to the first portion of the conductive layer; and a second conductor (passage 120 electrically couples the second portion 1164 of the conductive layer 116 with the second portion 1124 of the conduction board 112, see Fig. 1A, Para. 0028) element extending entirely through the second passageway and being electrically coupled to the second portion of the conductive layer.
Regarding the preamble recitation in with respect to the manner in which a light emitting device is intended to be employed (“for illuminating a surgical target”) holds no patentable weight since it does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Wang is silent with respect to said light emitting system comprising: a surgical device with a proximal portion and a distal portion; and a light emitting device disposed within the distal portion of the surgical device, wherein the surgical device comprises a scalpel or an electrode, as recited 9.  
Grey teaches a light emitting system (107/154, see Figs. 12, 12A, and 17, Col. 8; lines 32-60 and Col. 10; lines 48-64) comprising: a surgical device (e.g. retractor blade 108, laryngoscope 154, see Fig. 12) with a proximal portion (the tip of the blade, see Figs. 14 and 17) and a distal portion (e.g. cylindrical input zone 120, see Fig. 13); and a light emitting device (LEDs 161, see Fig. 17) disposed within the distal portion of the surgical device (see Figs. 14, 17, and 18).
Therefore, in view of Grey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s lighting system by including surgical device so that the lighting system can be used as a surgical illumination device system, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, combining Wang’s lighting system with surgical instrument would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, Wang further discloses at least one conductor element (120), wherein the first conductor element (120, see Figs. 1A and 1C, Para. 0032-0034) extends through at least one hold extending through the base (112), the conductive layer (116, see Fig. 1A), and the insulating layer (114) , and the at least one conductor element is electrically coupled with the first portion of the light emitter via the first portion of the conducting layer (e.g. 1162, see Fig. 1A), and wherein the second conductor element is electrically coupled with the second portion of the light emitter via the second portion of the conducting layer (1164, see Fig. 1A).  

Regarding claim 12, Wang further discloses the one or more holes through the insulating layer expose (i) a first conductive surface of the first portion of the conductive layer and (ii) a second conductive surface of the second portion of the conductive layer, wherein electrical contact between the first conductor element and the first portion of the conductive layer is through the first conductive surface, and wherein electrical contact between the second conductor element and the second portion of the conductive layer is through the second conductive surface.  
Wang is silent with respect to the one or more holes through the insulating layer are larger in size than the one or more holes through the first portion of the conductive layer and the one or more holes through the second portion of the conductive layer.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s hole size for the insulating layer to be larger in size than the one or more holes through the first and second portions of the conductive layer thereby the passage 120 can pass through insulating layer easily, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by Wang.

Regarding claim 13, Wang further discloses electrical contact between the first conductor element and the first portion of the conductive layer (e.g. 1162, see Fig. 1A) is through a first conductive, lateral edge of the first portion of the conductive layer, and wherein electrical contact between the second conductor element and the second portion of the conductive layer (1164, see Fig. 1A) is through a second conductive, lateral edge of the second portion of the conductive layer (see Fig. 1C).    

Regarding claim 14, Wang further discloses electrical contact between (i) the first conductor element and the first portion of the conductive layer, and (ii) the second conductor element and the second portion of the conductive layer is through a conductive medium (e.g. connection layer 118, see Fig. 1C, Para. 0026-0029).  

Regarding claim 15, Wang further discloses the conductive medium is solder (e.g. solder 610A, Para. 0042).

Regarding claim 27, Wang further discloses the first portion of the light emitter in contact with the first portion of the conductive layer is electrically isolated from the second portion of the light emitter in contact with the second portion of the conductive layer (see Fig. 1A).  

Regarding claim 28, Wang further discloses the base comprises one or more materials that are thermally conductive (metal board having material selected from a group consisting of copper, aluminum, see Para. 0024).
However, Wang fails to disclose or fairly suggest electrically non-conductive.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s base material to include a non-conductive portion in order to avoid undesired electrical connection while providing heat conduction, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 16, 17, 20,  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mazzoni et al. (US 5,863,406 hereinafter refer as “Mazzoni”) and further in view of Yang et al. (US 2016/0020176 hereinafter refer as “Yang”).
Regarding claims 16 and 21, Wang further discloses a method of manufacturing a light emitting device, said method comprising: a substrate package (see Fig. 9, Para. 045) comprises: a base (conduction board 112, see Fig. 1A, Para. 0024); a conductive layer (116, see Fig. 1A, Para. 0024), wherein at least a portion of the conductive layer is coupled atop the base; an insulating layer (114, see Fig. 1A, Para. 0024), wherein at least a first portion of the insulating layer is coupled atop the conductive layer and a second portion of the insulating layer is coupled atop the base, and 7wherein the base, the conductive layer, and the insulating layer define one or more holes (hole for receiving the passage 120) extending through the base, the conductive layer, and insulating layer, wherein the one or more holes define (i) a first passageway (120) through the base, the first portion of the conductive layer, and the insulating layer, and (ii) a second passageway through the base, the second portion of the conductive layer, and the insulating layer; inserting a first conductor element through the first passageway and a second conductor element through the second passageway (see Fig. 1C); applying a light emitter (110) to the substrate package, wherein a first portion of the light emitter electrically contacts a first portion of the conductive layer and a second portion of the light emitter electrically contacts a second portion of the conductive layer (see Para. 0028); and after applying the light emitter to the substrate package, (i) the light emitter and the first conductor element via the first portion of the conductive 8layer, and (ii) the light emitter and the second conductor element via the second portion of the conductive layer.

Wang is silent with respect to applying solder to a substrate package; reflowing solder applied to the substrate package a first time; affixing the substrate package into a machine to remove excess material from the first conductor element and the second conductor element ; removing the excess material from the first conductor element and the second conductor element; reflowing solder applied to the substrate package a second time to fix the light emitter in place and establish electrical contact between; wherein said removing comprises grinding, milling, laser machining such that a top of the first and second conductor elements is about level with the insulating layer, as recited in claim 21.  
Mazzoni teaches a method of manufacturing a printed circuit board (PCB) is an electronic package including a circuitized substrate for carrying one or more components, such as chips, transistors, capacitors, resistors and so on, to be connected to the circuit conductors thereof; wherein the method includes applying solder to a substrate package; reflowing solder applied to the substrate package and the solder is reflowed or pickled in order to achieve and to maintain the solderability performance (see Fig. 4a, Col. 5; lines 57-64).
Yang teaches a machine to remove excess material from the one or more conductor elements; removing the excess material from the one or more conductor elements; applying one or more light emitters to the substrate package; and reflowing solder applied to the substrate package (a semiconductor device is planarized by grinding with a grinding pad (a machine) to remove excess conductive material from the device so that the meta lines (conductive elements) are level with other parts of the surface; see Para. 0047-0048).
Therefore, in view of Mazzoni and Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method as disclosed by Mazzoni and Yang, in order to have provide a  solder flowing on the substrate and provide a machine to remove excess material from the one or more conductor elements; and removing the excess material from the one or more conductor elements as previously disclosed by Yang, for providing a method that is able to remove any extra material that may have been introduced earlier in the method, which allows for a smooth, planar surface to bee stablished.
Regarding claim 17, Wang further discloses first conductor element (120) and the second conductor element each comprise a pin or wire (see Para. 0028).
Regarding claim 20, the teachings of Wang have been discussed above.
Wang is silent with respect to affixing the substrate package comprises clamping the substrate package along an overlapping portion of the base into a grinding machine.
Yang teaches a using a grinding machine (see Para. 0047-0048).
Therefore, in view of Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  Wang’s method as disclosed by Yang, in order to have provide  a machine to remove excess material from the one or more conductor elements; and removing the excess material from the one or more conductor elements as previously disclosed by Yang, for providing a method that is able to remove any extra material that may have been introduced earlier in the method, which allows for a smooth, planar surface to bee stablished.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mazzoni, Yang and further in view of Cowens et al (US hereinafter refer as “Cowens”).
Regarding claim 23, the teachings of Wang have been discussed above.
Wang is silent with respect to reflowing solder the first time comprises placing the substrate package into a reflow oven.
Cowens teaches using a reflow oven (solder balls are reflowed while in a reflow oven (see Para. 0034).
Therefore, in view of Cowens, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as previously disclosed by Wang, in order to have provided using are flow oven as previously disclosed by Yang, for providing effective soldered bonds by using a controllable, reproducible oven heating method.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875